Case 1:19-cv-03816-MLB Document 1 Filed 08/16/19 Page 1 of 6

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

ir

TAMPA DIVISION
)
RICKY R. FRANKLIN ) Civil Action No:
) LA c/ 204%] 36 CET
Plaintiff, )
) JURY DEMAND
Vv. )
)
WELLCARE HEALTH PLANS )
INC., )
Defendant )
ORIGINAL COMPLAINT

NOW COMES the Plaintiff, RICKY R. FRANKLIN, by and through himself
and for his Complaint against the Defendant, Wellcare Health plans, Inc., and
Plaintiff states as follows:

NATURE OF THIS ACTION
1. Plaintiff brings this action for actual and statutory damages arising out of and
relating to the conduct of Defendant, to include all of its affiliates, subsidiaries,
and/or related entities, as well as all persons and entities acting on behalf of
Defendants, including but not limited to Wellcare Health Plans, Inc., (hereinafter,
WHP) and, in negligently, knowingly, and/or willfully contacting Plaintiff on his
cellular telephone without his prior express written consent within the meaning of

the TCPA. This is an action for actual and statutory damages for violations of the
Case 1:19-cv-03816-MLB Document1 Filed 08/16/19 Page 2 of 6

Telephone Consumer Protection Act (hereinafter, “TCPA”), 47 U.S.C. section 227
et seq.

2. O.C.G.A. 46-5-27(i) states that any person who has received more than one
telephone solicitation within any 12 month period by or on behalf of the same
person or entity in violation of subsection (c) or (g) of the code, may bring an
action for such violation.

JURISDICTION & VENUE

3. Jurisdiction arises under the TCPA, pursuant to 28 U.S.C. sections 1331.

4. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).

PARTIES

5. RICKY R. FRANKLIN, (hereinafter, Plaintiff) is a natural person at all relevant

times residing in county of Henry, State of Georgia.

6. Defendant WHP, is a domestic company, with a headquarters located at 8725
Henderson Rd, Tampa, Florida, 33634.
7. At all relevant times, Defendants has conducted business in Georgia, solicited

business in Georgia, engaged in a persistent course of conduct in Georgia, or has

' Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 (1991),
codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the Communications Act of
1934, 47 U.S.C. § 201 et seq.
Case 1:19-cv-03816-MLB Document1 Filed 08/16/19 Page 3 of 6

derived substantial revenue from services rendered in Georgia.

ALLEGATIONS OF FACT
8. In the beginning of November 2018 Plaintiff began to receive artificial pre-
recorded voice messages to his cellphone from Defendant WHP coming from a
number owned by Defendant as 267-569-4788 on his cellular phone 404-287-xxxx.

The messages stated as follows:

Hello this is wellcare of Georgia, calling for the parents of ######, please give
us aa call back at 833-758-2681.

9. On several occasions Plaintiff answered the phone and was greeted by a

artificial voice that stated:

Hello this is wellcare of Georgia, calling for ######, is this ####, Plaintiff
responded no, the computer then asked is #### available and Plaintiff
answered no again. The computer then stated please speak up I am a
computer and don’t understand you. Plaintiff said no and hung up the phone.

10. Upon information and belief, all of the calls Defendant placed to Plaintiffs
cellular phone were placed using an “automatic telephone dialing system”
(hereinafter, “auto-dialer”), which has the capacity to store or produce telephone
numbers to be called, using a random or sequential number generator (including
but not limited to a predictive dialer) or artificial or prerecorded voice; and to dial

such numbers as specified by 47 U.S.C. § 227(a)(1)
Case 1:19-cv-03816-MLB Document1 Filed 08/16/19 Page 4 of 6

11. The Defendant never contacted Plaintiff to obtain his express written consent

to receive such calls to his wireless number.

12. Plaintiff has received at forty-eight (48) unsolicited messages coming from
various numbers that included 706-303-0721, 706-303-0589, 267-754-8405, 267-

569-4788.

13. In order to redress these injuries, Plaintiff brings this suit under the TCPA,
which specifically prohibits unsolicited voice and text calls to cell phones.
Defendant WHP has called in a manner which violates the right of privacy of all
consumers.
14. Plaintiff suffered harm and damages that include tying up his cellphone, and
emotional distress such as anger and resentment each time he received a phone call
from the Defendant.
15. Plaintiff has never provided his cellular phone number to the Defendant or
given his prior express consent to be called, whether on his own or on behalf of
any third party.

COUNT I-TCPA
16. The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.
Case 1:19-cv-03816-MLB Document 1 Filed 08/16/19 Page 5 of 6

17. Using an auto-dialer and without prior express written consent, the Defendant
WHP, contacted the Plaintiff at least forty-eight (48) times by means of artificial
pre-recorded voice messages to a cellphone or pager in violation of 47 U.S.C.
227(b)(1 )(A)(iii).
18. The phone calls were made to Plaintiff without the number being provided to
Defendant, and without the prior express consent of Plaintiff.

COUNT II-VIOLATIONS OF O.C.G.A 46-5-27 (i)
19. The Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
20. Using automated dialer and without prior express written consent, the
Defendant WHP, contacted the Plaintiff at least forty-eight (48) times by means of
automatic voicemail messaging to a cellphone or pager in violation of O.C.G.A
46-5-27 (i).
21. The phone calls were made to Plaintiff without the number being provided to

Defendant, and without the prior express consent of Plaintiff.

PRAYER FOR RELIEF
a) As aresult of Defendant’s violations of 47 U.S.C. section 227et seq., Plaintiff is
entitled to an award of $500.00 in statutory damages for each and every call in

violation of the statute, pursuant to 47 U.S.C. section 227(b)(3);
Case 1:19-cv-03816-MLB Document1 Filed 08/16/19 Page 6 of 6

b) As a result of Defendant violations of O.C.G.A 46-5-27 (i)., Plaintiff is entitled
to an award of $2,000.00 in statutory damages for each and every call in violation
of the statute, pursuant to O.C.G.A 46-5-27 (i).

c) Assessing against Defendant, all costs incurred by the Plaintiff; and

d) Awarding such other relief as justice and equity may require.

Respepinully submitted,

Proceeding Pro Se
Ricky R. Franklin

708 Brambling Way
Stockbridge, GA 30281
rrfrank12@hotmail.com
678-650-3733
